Affirmed as modified by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Marvin Ballard appeals the district court’s order granting Defendant’s motion to dismiss his diversity action alleging claims of libel, slander, invasion of privacy, and intentional infliction of emotional distress. We have reviewed the record and find no reversible error. Accordingly, although we modify the dismissal order to reflect that the dismissal is without prejudice, see S. Walk at Broadlands Homeowner’s Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 185 & n. 4 (4th Cir.2013), we affirm the dismissal as modified. Ballard v. Phenix, No. 5:13-ct-03256-H (E.D.N.C. Feb. 3, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.